J-A01008-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

ANWAR WOODS

                            Appellant               No. 2843 EDA 2014


           Appeal from the Judgment of Sentence September 2, 2014
             In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0008421-2013


BEFORE: LAZARUS, J., OTT, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                  FILED FEBRUARY 18, 2016

        In this direct appeal, Appellant Anwar Woods challenges the denial of

his motion to suppress evidence that he unlawfully possessed a firearm in

his car.    Convicted of Persons Not to Possess Firearms, Possession of a

Firearm with Altered Manufacturer’s Number, Firearms Not to Be Carried

without a License, and Carrying Firearms on Public Streets in Philadelphia,1

Appellant was sentenced to an aggregate term of five to ten years’

incarceration. He asserts that both documentary and testimonial evidence

impeached the credibility of investigating officers and, thereby, exposed a

purely pretextual cover story meant to conceal a racially-based motive for

the stop and search. Appellant grossly overstates the probative value of his

____________________________________________


1
    18 Pa.C.S.A. §§ 6105, 6110.2, 6106, and 6108, respectively.



*Former Justice specially assigned to the Superior Court.
J-A01008-16



evidence, which failed to reveal an unlawful basis to the investigation.

Accordingly, discerning no manifest error in the suppression court’s

credibility determinations, we affirm.

      The trial court provides an apt procedural and factual history that we

adopt for purposes of conducting appellate review:

      On July 2, 2014, Appellant unsuccessfully litigated a Motion to
      Suppress Physical Evidence. On September 2, 2014, following a
      stipulated bench trial before [the trial court], Appellant was
      convicted of [the above-referenced charges]. On the same date,
      upon review of the pre-sentence investigation report and
      consideration of all relevant facts and circumstances of this case,
      [the trial court sentenced] Appellant to an aggregate term of five
      (5) to (10) years’ incarceration. Appellant filed a timely Post-
      Sentence Motion for Reconsideration, which [the trial court]
      denied on September 4, 2014.               Appellant subsequently
      appealed, and [the trial court] ordered him to file a Concise
      Statement of Matters Complained of on Appeal in accord with
      Pa.R.A.P. 1925(b). Counsel for Appellant timely complied.
             The sole focus of this appeal concerns the July 2, 2014,
      ruling on Appellant’s Motion to Suppress. At the suppression
      hearing, Appellant contended that police lacked probable cause
      first to stop, and then search, his vehicle. The Commonwealth
      presented the testimony of Philadelphia Police Officer Charles
      Waters. Officer Waters testified that, on June 6, 2013, at
      approximately 7:13 p.m., he was on patrol with his partner,
      Officer Antoinne Wesley, in the vicinity of 1500 North 29 th Street
      in Philadelphia.     At said time and location, Officer Waters
      observed Appellant driving southbound on 29th Street in a white
      2013 Dodge Charger, and speeding up to a yellow light, which
      changed to red. Officer Waters ran Appellant’s license plate
      through the NCIC database, which came back as belonging to a
      Ford, not a Dodge. He then effected a traffic stop of Appellant’s
      vehicle. [N.T. Suppression, 7/2/14, at 4-6].
             Officer Waters testified that he approached Appellant’s
      driver’s side window and asked him to produce his license and
      registration.    When Appellant opened the center console to
      retrieve the above items, Officer Waters observed a black and
      silver handgun. He immediately yelled “gun” to his partner, who


                                     -2-
J-A01008-16


       recovered the weapon. Officer Waters—who had been a police
       officer for 16 years and recovered more than 200 handguns—
       testified, “I saw the handle of the gun and the top part of it. . . .
       I knew it was a firearm. I see firearms every day.” Officer
       Waters further testified that Appellant’s driver’s license came
       back as suspended, and while they came to learn the vehicle in
       question was a rental, Appellant could not produce the rental
       paperwork.        Accordingly, the officers “Live Stopped”[2]
       Appellant’s vehicle. [N.T. at 7-12]fn


       fn
         At the time of the stop, a young child age three (3) or four (4)
       was present in the back seat of Appellant’s car. Prior to being
       taken into custody, Appellant requested the officers to call his
       girlfriend, who was the mother of said child. A few minutes
       later, the child’s mother arrived at the scene and took the child
       into custody. [N.T. at 7, 12-13].
____________________________________________


2
  The “live stop” practice for removing a vehicle from a public street when
the driver is not properly licensed provides, in relevant part, as follows:

       Immobilization, towing and storage of vehicle for driving
       without operating privileges or registration

       (a) General rule.—Subject to subsection (d), the following shall
       apply:

       (1) If a person operates a motor vehicle or combination on a
       highway or trafficway of this Commonwealth while the person's
       operating privilege is suspended, revoked, canceled, recalled or
       disqualified or where the person is unlicensed, as verified by an
       appropriate law enforcement officer in cooperation with the
       department, the law enforcement officer shall immobilize the
       vehicle or combination or, in the interest of public safety, direct
       that the vehicle be towed and stored by the appropriate towing
       and storage agent pursuant to subsection (c), and the
       appropriate judicial authority shall be so notified.

75 Pa.C.S.A. § 6309.2(a)(1).




                                           -3-
J-A01008-16




             The Commonwealth next called Officer Antoinne Wesley to
      the stand. Officer Wesley [corroborated the testimony of Officer
      Waters, adding that the gun was loaded with five rounds and
      bore an obliterated serial number].
             Appellant presented the testimony of Gwendolyn Bell, who
      was his girlfriend, and the mother of the child in Appellant’s car.
      Ms. Bell testified that she arrived on the scene as the stop was
      being effected. . . . According to Ms. Bell, the officers took
      Appellant’s information, walked to their patrol car, returned to
      Appellant and said, “Put your fucking hands up.” She testified
      that Appellant then got out of the car and they searched him and
      then the car [for seven or eight minutes before retrieving], the
      gun. [N.T. at 38-48].
             Appellant also presented the testimony of Tiara Meadows,
      his wife. Ms. Meadows testified that, 11 days prior to the
      incident, she was driving with Appellant in a Dodge Charger, and
      the same two police officers stopped them on the same basis,
      i.e., that the license plate did not match the vehicle. According
      to Ms. Meadows, the officers had them exit the vehicle, and they
      searched it, but did not find anything, and let them go. N.T. at
      57-60.

Trial Court Opinion, filed February 17, 2015, at 1-4.

      Appellant raises the following issue for our review:

      DID THE TRIAL COURT ERR BY DENYING APPELLANT’S
      MOTION TO SUPPRESS PHYSICAL EVIDENCE?

Appellant’s brief at 4.

      When reviewing a trial court's order denying a suppression motion, our

standard of review is well-settled:

      In reviewing a suppression ruling, we are bound by the
      suppression court's factual findings, unless they are without
      support in the record. We may reverse the legal conclusions
      reached by the suppression court, however, if they are in error.
      Thus, our standard of review of the legal conclusions reached by
      the suppression court is de novo. Where, as here, the defendant
      is appealing the ruling of the suppression court, we consider only

                                      -4-
J-A01008-16


      the evidence of the prosecution, and so much of the evidence for
      the defense which remains uncontradicted when fairly read in
      the context of the [suppression] record.

Commonwealth v. Galvin, 603 Pa. 625, 645, 985 A.2d 783, 795 (2009)

(citations omitted).

      Additionally, “[i]t is within the suppression court's sole province as fact

finder to pass on the credibility of witnesses and the weight to be given their

testimony.”   Commonwealth v. Clemens, 66 A.3d 373, 378 (Pa.Super.

2013) (citation omitted).   “As we believe that credibility at a suppression

hearing is an important determination best resolved through the court's

personal observations, we will not reverse a suppression court's assessment

of credibility absent clear and manifest error.”          Commonwealth v.

Camacho, 625 A.2d 1242, 1245 (Pa.Super. 1993).             With regard to our

scope of review in the context of an order denying a suppression motion, we

are limited to reviewing only the evidence that was presented at the

suppression hearing. See In re L.J., 622 Pa. 131, 142-150, 79 A.3d 1073,

1083–87 (2013).

      The suppression court made findings of fact fully crediting the officers’

testimonies that they stopped Appellant for driving through a red light and

operating a vehicle bearing a license plate registered to another vehicle.

The NCIC database-check supplying probable cause for the license plate

violation, the court opined, was a procedure customarily performed by

investigating officers, and it supported further investigation, particularly


                                      -5-
J-A01008-16


when combined with Appellant’s inability to produce papers demonstrating

either the validity of the plate or his rightful possession of the car.    Also

persuading the court as to the legitimacy of the stop and search were the

officers’ written reports recording their field observations and reliance on the

NCIC results without equivocation.     In short, there was simply no reason

brought to the court’s attention, the court concluded, for it to believe the

officers had invented pretexual explanations in order to disguise a racially-

based motive to stop and search Appellant’s car.

      Neither documentary nor testimonial evidence offered by the defense

reveal manifest error with the trial court’s credibility determination.

Documentary evidence consisting of the Avis rental agreement, which

verified Appellant’s rental of the car and the validity of the license plate

number, and a PennDOT Vehicle Record Abstract, which matched the license

plate number to Appellant’s rental car, did not, as Appellant contends, belie

the officers’ testimony about the NCIC results they obtained. The PennDOT

abstract for the car indicates a “Title Date” of June 6, 2013. Accordingly, the

earliest date on which the abstract itself theoretically could have been

created was June 6, 2013—the day of the stop.           Appellant supplied no

evidence as to either the actual date on which the PennDOT generated the

abstract or, more importantly, the date on which the NCIC database would

have first reflected the information in the abstract. Appellant cannot meet

his burden on such an incomplete record. As for the Avis rental agreement,


                                     -6-
J-A01008-16


evidence established that the officers were not privy to it or the leasing and

license plate information it contained, so it, too, was of dubious value to the

suppression court in assessing credibility.

       Ms. Bell and Ms. Meadows testified regarding facts and circumstances

of the stop, but their testimonies were subject to contradiction during the

suppression hearing. Specifically, Ms. Bell, Appellant’s girlfriend, described

witnessing a seven or eight-minute search of the vehicle before officers

uncovered a handgun, but officers described observing the handgun very

early in the stop when Appellant reached in the console to retrieve his

license and registration. Nor was Ms. Bell even at the scene, Officer Waters

testified, when officers discovered the gun.         Only after officers placed

Appellant under arrest and telephoned Ms. Bell on Appellant’s request so

that she could collect her young child did she arrive. N.T. at 12, 19-20.

       Ms. Meadows, Appellant’s wife, testified she was Appellant’s passenger

when the same officers stopped him on a prior day for improper tags on a

different rental car, checked his license and registration, and searched the

car before releasing them.          N.T. at 60, 61, 22.   On cross-examination

conducted prior to Ms. Meadows’ testimony, however, Officer Waters denied

ever seeing or stopping Appellant before the June 6, 2013, stop.3 In each

____________________________________________


3
   Redirect examination of Officer Waters developed an important
inconsistency—if not direct contradiction—between Ms. Meadows’ and Officer
Waters’ respective testimonies regarding the officer’s treatment of a
(Footnote Continued Next Page)


                                           -7-
J-A01008-16


instance of conflicting testimony, the suppression court exercised its

discretion to credit the officers’ accounts over those of Ms. Bell and Ms.

Meadows.

      As noted above, we may only consider so much of the evidence for the

defense that remains uncontradicted when fairly read in the context of the

record, Galvin, supra, and so we may not consider Ms. Bell’s or Ms.

Meadow’s testimony in assessing whether the trial court committed a clear

and manifest error in making its credibility determinations.       Accordingly,

Appellant’s challenge must fail.

      Judgment of sentence is AFFIRMED.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/18/2016




                       _______________________
(Footnote Continued)

suspended license. In describing the events of the alleged stop occurring
eleven days prior, Ms. Meadows said officers checked Appellant’s driver’s
license and released him without penalty. N.T. at 60. Just eleven days
later, it is undisputed that Officer Waters checked Appellant’s driver’s license
and issued a traffic citation for driving with a suspended license. N.T. at 11-
12, 24-27.



                                            -8-